Citation Nr: 0929743	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  07-10 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1983 to January 
1987 and from January 1987 to May 1996.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota which granted the Veteran's claim of 
service connection for hypertension at 10 percent 
compensation.  The matter was subsequently transferred to the 
Montgomery, Alabama RO.

A hearing was held before the undersigned Acting Veterans Law 
Judge at this RO in June 2009.  The transcript of the hearing 
is associated with the claims file and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Further development is needed before a final determination 
can be made.  In a June 2009 Board hearing, the Veteran 
stated he his hypertension has worsened.  The Veteran was 
last examined in July 2005 for his hypertension.  Evidence of 
record shows that the Veteran's medication dosage was 
recently increased and his VA examination results are now 
approximately four years old.  Therefore, the Veteran should 
be afforded a VA examination to determine the current 
severity of his hypertension.  38 C.F.R. § 3.159(c)(4) 
(2007); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to 
assist may include conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one).  

The Board also notes that the record suggests that there 
might be outstanding medical records:  the most recent VA 
treatment record dates from September 2008 (printed the same 
month).  The Veteran testified at the June 2009 hearing that 
he visited the VA medical clinic just two months prior.  
Therefore, all outstanding records should be requested and 
obtained if available.  

Accordingly, the case is REMANDED for the following action:

1.	The AMC should obtain all outstanding VA 
treatment records, particularly those dating 
after September 10, 2008, and should ask the 
Veteran about the existence of any outstanding 
private treatment records.  All efforts to 
obtain these records must be documnented to 
inclusion in the claims folder.

2.	The AMC should schedule the Veteran for 
examinations to determine the severity of his 
hypertension.  All testing deemed necessary by 
the examiners should be performed and the 
results reported in detail.  A complete 
rationale for any opinions expressed must be 
provided.  The claims folder must be available 
for review by the examiners in conjunction with 
the examinations and this fact should be 
acknowledged in the reports.

3.	Thereafter, the AMC should readjudicate the 
appellant's claim.  If the benefit sought on 
appeal remains denied, the appellant should be 
provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




